FILED
                            NOT FOR PUBLICATION                               JAN 21 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



JESSE ROBIDOUX; et al.,                           No. 09-16674

              Plaintiffs - Appellants,            D.C. No. 2:06-cv-02334-LKK-
                                                  DAD
  v.

BRIAN ROSENGREN; et al.,                          MEMORANDUM *

              Defendants - Appellees.



                  Appeal from the United States District Court
                      for the Eastern District of California
               Lawrence K. Karlton, Senior District Judge, Presiding

                      Argued and Submitted November 5, 2010
                             San Francisco, California

Before: NOONAN, PAEZ, and BEA, Circuit Judges.

       Plaintiffs—including minors and their guardians ad litem—appeal the

district court’s denial, in part, of their motion to approve a proposed settlement of

Plaintiffs’ housing discrimination claims against their former landlords




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
(“Defendants”). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we

reverse and remand.

      In 2006, Plaintiffs brought suit in federal district court against Defendants

for alleged violations of the Fair Housing Act (42 U.S.C. § 3601 et seq.), the

California Fair Housing and Employment Act, and other state tort claims. In 2008,

the parties filed a notice of settlement and moved the district court for approval of

the compromise. Under the proposed settlement agreement, Defendants agreed to

pay Plaintiffs a total of $240,000 in damages, attorney’s fees, and costs, to be

allocated as follows:

*     $135,000 to Plaintiffs’ Counsel Stuart Fagan (56.2%)

*     $35,000 to Robidoux Family (14.6%)
       - $2,500 to minor Jesse Robidoux Jr.
       - $10,833.33 to minor Randy Robidoux
       - $10,833.33 to adult Regina Robidoux
       - $10,833.33 to adult Jesse Robidoux

*     $35,000 to Lingenfelter Family (14.6%)
       - $2,500 to minor Michael Burk
       - $10,833.34 to minor Hanna Burk
       - $21,666.66 to adult Lorena Lingenfelter

*     $35,000 to adult Shaun Johnson (14.6%)

      The district court, exercising its special duty to protect the interests of

litigants who are minors, rejected the proposed settlement because it found the



                                           2
designation of 56% of the total settlement value to Plaintiffs’ counsel “excessive”

and “unreasonable.” The court then awarded Plaintiffs’ counsel $77,166.42 in fees

and $8,500.73 in costs.

      District courts have a special duty, derived from Federal Rule of Civil

Procedure 17(c), to safeguard the interests of litigants who are minors. See

Dacanay v. Mendoza, 573 F.2d 1075, 1080 (9th Cir. 1978). This special duty

requires district courts to determine whether a proposed settlement of minors’

claims is fair and reasonable to the minor plaintiffs. However, that special duty

does not extend to adult co-plaintiffs in the action. Id. at 1078 (holding that it is

“well settled in the usual litigation context that courts have inherent power

summarily to enforce a settlement agreement” where the parties are not a protected

class of litigants such as minors or class-action plaintiffs).

      Therefore, in deciding a motion to approve a proposed settlement of minors’

claims, the district court need determine only whether the net amount distributed to

minor plaintiffs in the settlement is fair and reasonable. Here, the district court

should have evaluated the fairness of the minor plaintiffs’ net recovery in isolation,

without regard to the proportion of the total settlement value designated for the

adult co-plaintiffs or plaintiffs’ counsel. If the net recovery of the minor plaintiffs




                                            3
under the proposed settlement is fair and reasonable, the district court should

approve the settlement as presented.

      We therefore reverse and remand with instructions for the district court to

determine whether the net recovery of the four minor plaintiffs under the proposed

settlement is fair and reasonable as to each minor plaintiff.




      REVERSED AND REMANDED.




                                           4